Title: From Alexander Hamilton to William Bradford, 8 August 1794
From: Hamilton, Alexander
To: Bradford, William



Philadelphia Aug 8. 1794
My Dear Sir

Your letter by express duly came to hand. The separate power has I understand been dispatched.
General Nevil suggests that if a disposition to comply should appear, the best proof of it would be a request from the parties to Mr. Johnson to resume the exercise of his Office with assurances of support from them. This idea is well worth your attention; though I do not expect you will approach that point.
The repeal of the law is out of the question. The expectation of it can in no event be encouraged but if any alterations are suggested tending to render it in any respect more convenient assurances of the favourable consideration of these may be given as far as it is safe for the Executive to go & with the due guards. For in truth every admissible accommodation in this way would accord with the wishes of this Department.
With prayers for your health & success   I remain truly Yrs

A Hamilton
Wm. Bradford Esqr

